Citation Nr: 0607959	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
staphylococcus (staph) infection and septic shock.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active duty service from October 1961 to June 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO, which denied 
entitlement to the benefits sought herein.  

In February 2005, the veteran testified at a hearing before 
the undersigned, which took place via video teleconference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was a medical corpsman during service.  It stands 
to reason, therefore, that he spent time in hospital 
settings, where it is common knowledge that staph infections 
are prevalent.  In fact, the laboratory reports show testing 
on more than one occasion for staph, and a December 17 (no 
year provided) form notes the culture was positive.  In 2002, 
the veteran was treated for a staph infection, and he argues 
this has remained in his system ever since service, causing 
various health problems.  Because there was a positive 
culture during service and treatment for a staph infection 
after service, VA's duty to assist requires that an 
examination be conducted with an opinion as to what, if any, 
of the veteran's present medical concerns are related to the 
in-service finding.

Also, at his February 2005 hearing, the veteran reported 
private medical treatment that took place shortly after 
separation from service.  This evidence might well indicate 
whether a staph infection was incurred in service, with 
recurrences thereafter.  He testified about treatment 
received from Dr. Joseph Putnam, but subsequently submitted 
treatment records from Dr. "JP" dating from 1987 to 1997.  
The Board will assume these are Dr. Putnam's records.  If 
that is not the case, the veteran should advise the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a letter 
asking him to provide all evidence in his 
possession that is relevant to the issues 
on appeal.  

2.  Ask the veteran to complete the 
appropriate release forms so that the RO 
can request his private medical records 
from Dr. Barbara Cummings of Wapakoneta, 
Ohio, and St. Vincent's Hospital in New 
York City.   
 
3.  After obtaining the above records, to 
the extent available, schedule the 
veteran for an appropriate VA 
examination.  The claims file should be 
reviewed, and then the examiner should 
opine as to the following:
*	Based on the in-service culture 
positive for staph, is there any 
relationship between that and the 
veteran's staph infection in 2002? 
(The veteran argues this infection 
remains in the body and cannot be 
cured, with occasional outbreaks).
*	Based on the in-service culture 
positive for staph, is there any 
relationship between that and the 
veteran's current coronary artery 
disease, hypertension, or pneumonia?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  The RO should then undertake any 
other development deemed necessary and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


